DISMISSED; Opinion Filed March 4, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00650-CV

                         KEVIN HINDS, Appellant
                                  V.
  KELLY BETH CALDWELL, ZACHARY ADAM ALLEN, TRINA T. WILSON AND
   ASSOCIATES, TRINA T. WILSON, GOVERNMENT EMPLOYEE INSURANCE
            COMPANY, AND STATE BAR OF TEXAS, Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-13392

                              MEMORANDUM OPINION
                      Before Justices Bridges, Partida-Kipness, and Carlyle
                               Opinion by Justice Partida-Kipness
        Appellant’s brief has not been filed despite appellant being cautioned, by postcard dated

January 11, 2019, that failure to file the brief by January 22, 2019 would result in dismissal of the

appeal. See TEX. R. APP. P. 38.8(a)(1). Accordingly, we dismiss the appeal. See id. 38.8(a)(1);

42.3(b), (c).



                                                       /Robbie Partida-Kipness/
                                                       ROBBIE PARTIDA-KIPNESS
                                                       JUSTICE
180650F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 KEVIN HINDS, Appellant                               On Appeal from the 134th Judicial District
                                                      Court, Dallas County, Texas
 No. 05-18-00650-CV         V.                        Trial Court Cause No. DC-17-13392.
                                                      Opinion delivered by Justice Partida-
 KELLY BETH CALDWELL, ZACHARY                         Kipness. Justices Bridges and Carlyle
 ADAM ALLEN, TRINA T. WILSON                          participating.
 AND ASSOCIATES, TRINA T. WILSON,
 GOVERNMENT EMPLOYEE
 INSURANCE COMPANY, AND STATE
 BAR OF TEXAS, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 4th day of March, 2019.




                                                –2–